         Case 1:19-cv-09236-KPF Document 156 Filed 11/19/20 Page 1 of 2




                                                                    MEMO ENDORSED
                                             November 18, 2020


VIA ECF and E-Mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.,
40 Foley Square, Room 2103
New York, NY 10007

       Re:     In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236-KPF (S.D.N.Y.)

Dear Judge Failla:

       We represent Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings
Limited, Tether Operations Limited, Tether International Limited, Tether Limited, DigFinex Inc.,
Ludovicus Jan van der Velde, and Giancarlo Devasini (collectively, the “Tether Defendants”).

       We respectfully submit this joint letter on behalf of the Tether Defendants, Bittrex, Inc.,
Poloniex, LLC, and Philip Potter to request a two-week extension of time to file the Defendants’
Replies in Further Support of Their Motions to Dismiss the Amended Consolidated Class Action
Complaint until Thursday, December 17, 2020. The Defendants’ Replies are currently due on
Thursday, December 3, 2020. Plaintiffs do not oppose this request, which is the Defendants’ first
request for an extension of time. We request this short extension of time so that the Defendants
may properly address the arguments set forth in their Motion to Dismiss and the Plaintiffs’
Opposition and to accommodate counsels’ schedules over the Thanksgiving holiday.

       We thank the Court for its consideration.

                                        Respectfully submitted,



    /s/ Abby Rudzin                                       /s/ Jim Walden
    Abby Rudzin                                           Jim Walden
    O’Melveny & Myers LLP                                 Walden Macht & Haran LLP
    Counsel for Bittrex, Inc.                             Counsel for the Tether Defendants
         Case 1:19-cv-09236-KPF Document 156 Filed 11/19/20 Page 2 of 2




      /s/ Robert Lindholm                      /s/ Charles Cording
      Robert Lindholm                          Charles Cording
      Nelson Mullins Riley &                   Willkie Farr & Gallagher LLP
      Scarborough LLP                          Counsel for Philip Potter
      Counsel for Poloniex, LLC


cc:     All counsel (via ECF)




Application GRANTED.

Dated:         November 19, 2020              SO ORDERED.
               New York, New York




                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




                                     Page 2
